                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
QUAN GUAN ZHENG,                           :    Civil No. 1:18-cv-1301
                                           :
                     Petitioner,           :
                                           :
              v.                           :
                                           :
JEFFERSON BEAUREGARD                       :
SESSIONS, III, et al.,                     :
                                           :
                     Defendant.            :   Judge Sylvia H. Rambo

                                     ORDER

       Before the court is a report and recommendation of the magistrate judge (Doc.

8) in which he recommends that Petitioner’s petition for writ of habeas corpus (Doc.

1) be dismissed as moot because his alien detention status has shifted from § 1226(a),

or pre-final order status, to § 1231(a), or post-final order detention, following the

Third Circuit’s denial of his motion for stay of removal. Because Petitioner’s petition

regarding his pre-final order detention has been rendered moot by the Third Circuit’s

decision, IT IS HEREBY ORDERED that the report and recommendation is

ADOPTED and the petition for a writ of habeas corpus is DISMISSED. The Clerk

of Court shall close this file.



                                                   s/Sylvia H. Rambo
                                                   SYLVIA H. RAMBO
                                                   United States District Judge

Dated: January 3, 2019
